EXHIBIT 10.59

 
Dieter Laininger
Expatriate Agreement
January 15, 2013
 
 
The following Expatriate Agreement (“Agreement”), effective January 15, 2013, is
in addition to, and made a part of, the Employment Agreement between Quaker
(“Quaker” or the “Company”) and you dated June 1, 2011 (the “Employment
Agreement”).
 
Assignment:
Your assignment will begin on January 15, 2013 and expected to last two years
running through January 31, 2015.  The Company at its sole discretion may reduce
the length of the assignment to less than the 2 year duration listed above.  At
the end of the assignment, you will be repatriated to the Quaker Europe region
where every effort will be made to return you an equivalent level executive
position, or if a position is not available in Quaker Europe every effort will
be made to find you a comparable position in another of Quaker’s
regions.  However, you will not be required to take a position outside of the
Quaker Europe region unless mutually agreeable.
 
Appointment:
Effective as of the date written above, Quaker agrees to employ you, and you
agree to serve as Quaker’s Vice President and Managing Director – South
America.  You shall perform all duties consistent with such position as well as
any other duties that are assigned to you from time to time by the Chairman,
Chief Executive Officer and President or the Board of Directors of Quaker.  You
agree that you will, during the term of this Agreement or any extension or
renewal thereof, devote your knowledge, skill, and working time solely and
exclusively to the business and interests of Quaker.
 
Compensation and Benefits:
Effective January 15, 2013, your base monthly salary will be increased to
€17,957.50 gross (subject to all applicable withholding) which represents an
annualized amount of €215,490.00.  Your base monthly salary will be converted to
REALS using the January 15, 2013 exchange (FX) rate. The base monthly salary
amount in REALS will remain unchanged unless adjusted consistent with Quaker’s
then current practice for reviewing executive officers’ salaries and
performance.

 
You will be eligible for your next base monthly salary increase in March, 2014,
consistent with Quaker’s current practice for reviewing executive officers’
salaries and performance.
 
You will be entitled to an annual incentive bonus package which will be between
zero and up to a maximum of 60% of your then current base annual salary (annual
salary defined as monthly gross salary x 12) in accordance with the Quaker’s
Global Annual Incentive Plan.
 

 
 

--------------------------------------------------------------------------------

 
 
Under Quaker’s Long-Term Incentive Plan, you will participate at Level 1 with
the awards to be annually approved by the Compensation and Management
Development Committee of the Board of Directors of Quaker.  Both of the
aforementioned incentive Plans may be amended by the Board of Directors at any
time including eligibility to participate in any given incentive plan, the level
of participation in any Quaker incentive plan, and the terms and conditions of
any Quaker incentive plan.  Any changes to those Plans, including participation
levels, shall not affect any of the other terms and conditions hereof or of your
Employment Agreement, including, without limitation, the covenants contained in
the “Provisions to Protect The Company’s Interests”, which is attached to your
Employment Agreement.
 
Pension Expenses:

 
All pensionable amounts will remain consistent with your current agreement
effective June 1, 2011.  As such you will continue to be eligible to the
following contributions to your pension:

 
1. € 1,282.40 monthly or €15.388.80 annual to be included as part of your
regular monthly compensation and adjusted annually as per the German legislation
for COL; 2. €16,000 to be paid at the end October as a one time payment. Both
these amounts will be converted to REALS using the January 15, 2013 exchange
(FX) rate.

 
Transportation:

You will be eligible for a company automobile for business and personal use
consistent with Quaker Brazil practice applicable to such benefit as the same
may be revised from time to time.  For the initial six (6) months of your
assignment, Quaker will also supply you with a driver to provide you with
transportation of a reasonable nature.
 
Medical Coverage:

You and your eligible dependent will be eligible for the international CIGNA
medical and dental benefits plans while on assignment in Brazil.
 
Home Leave:
For the duration of your assignment, you and your spouse are eligible for home
leave expense reimbursements of up to a total of R$32,200.00 (total) per
assignment year, which are limited to airfare, automobile transportation, and
lodging, when traveling to and from your home country.  If trips are not made,
no reimbursement will be paid.
 
Language Training:
For your initial year, you and your spouse will be entitled to language training
in the Portuguese language at a reasonable cost to be determined with the
agreement of the Quaker Vice President of Human Resources.

 
Household Goods:
Quaker will provide for the shipping of your household goods by air, at the
beginning and end of the assignment, each for up to a maximum of 5,5cbm gross or
78 cubic feet of goods whichever is deemed the greater.
 
Personal Income Tax Filing Preparation:
Quaker will provide for the cost of your personal income tax filing preparation
for Germany and Brazil for each calendar year while on assignment.
 
Stock Grant:
During the first quarter of 2013 and after your assignment begins, you will be
granted 2,500 restricted shares of Quaker common stock.  These shares will vest
in three (3) equal installments on the anniversary date of this award. (If grant
date is February 15, 2013, then 833 shares would vest on February 15, 2014;
another 833 shares would vest on February 15, 2015; and the final 834 shares
would vest on February 15, 2016).  You must be actively employed by Quaker on
the vesting dates to receive the specific shares vesting on that date.
 
 
 

--------------------------------------------------------------------------------

 

Cost of Living:
Effective February 2013 through the final full month of your assignment, you
will receive a cost-of-living monthly base salary adjustment of €2,514.05.  Your
base monthly salary adjustment amount will be converted to REALS using the
January 15, 2013 exchange (FX) rate. This base monthly salary adjustment amount
will remain unchanged during the duration of the assignment. These payments will
be subject to all normal withholdings.
 
Exchange Rate Equalization:
An exchange rate equalization calculation will be completed each January for the
term of this assignment for the prior assignment year, and will be based on the
rate of exchange on the pay dates of your regular monthly base pay versus the
exchange rate on January 15, 2013.  Depending on the calculation, you may be
eligible for an annual exchange rate equalization payment.
 
Tax Equalization:
A tax equalization calculation will be completed for each calendar year while on
assignment.  Depending on the calculation, you may be eligible for a tax
equalization payment.
 
Housing:
You will be eligible for Quaker paid temporary housing up through March 31, 2013
in Quaker Brazil’s leased furnished apartment.  After March 31, 2013 through the
end of your assignment, you will be eligible for a housing allowance ranging
from R$8,500 up to R$11,500 per month.  Any cost over this amount will be your
responsibility.

Other than listed above, there will be no additional changes to, all other terms
and conditions of  the Employment Agreement and any prior amendments thereto, as
well as all company rules and practices, shall remain unchanged and in full
force and effect.
 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same Agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered
(including by facsimile transmission) to the other parties hereto, it being
understood that all parties need not sign the same counterpart.
 
We kindly request your acceptance of these terms by signing below and returning
to the Vice President Human Resources in the Corporate Human Resources
Department.
 
SIGNATURE
I hereby accept the offer as stated in the terms described above.
 
             /s/ Dieter Laininger
Quaker Chemical Industria e Comercio Ltda.
Dieter Laininger
By:           /s/ Julio César Teixeira Cunha
Date:              16.01.2013
Date:           01/16/2013                               
       
Quaker Chemical B.V.
     
By:  /s/ E. ten Duis
Acknowledged and approved
Date:  17-01-13    
Quaker Chemical Corporation
 
By:  /s/ Ronald S. Ettinger          
 
Date:           1/16/2013       
